 Case 3:18-cr-00356-S Document 43 Filed 12/10/18   Page 1 of 19 PageID 136


                     IN THE UNITED STATES DISTRICT COURT
 1                    FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION
 2
     UNITED STATES OF AMERICA,       )    Case No. 3:18-cr-00356-S
 3                                   )
                Plaintiff,           )    Dallas, Texas
 4                                   )    August 7, 2018
     v.                              )    2:00 p.m.
 5                                   )
     THOMAS D. SELGAS (01),          )
 6   MICHELLE L. SELGAS (02),        )    INITIAL APPEARANCE
     JOHN O. GREEN (03),             )    ARRAIGNMENT
 7                                   )
                Defendants.          )
 8                                   )
 9                        TRANSCRIPT OF PROCEEDINGS
                  BEFORE THE HONORABLE REBECCA RUTHERFORD,
10                     UNITED STATES MAGISTRATE JUDGE.
11   APPEARANCES:
12   For the Government:             Robert A. Kemins
                                     U.S. DEPARTMENT OF JUSTICE, TAX
13                                     DIVISION
                                     717 N. Harwood Street, Suite 400
14                                   Dallas, TX 75201
                                     (214) 880-9781
15
     For the Defendants:             Michael P. Gibson
16                                   BURLESON PATE & GIBSON, LLP
                                     900 Jackson Street, Suite 330
17                                   Dallas, TX 75202
                                     (214) 871-7543
18
     Recorded by:                    Lavenia Price
19                                   UNITED STATES DISTRICT COURT
                                     1100 Commerce Street, Room 1452
20                                   Dallas, TX 75242-1003
                                     (214) 753-2168
21
     Transcribed by:                 Kathy Rehling
22                                   311 Paradise Cove
                                     Shady Shores, TX 76208
23                                   (972) 786-3063
24
           Proceedings recorded by electronic sound recording;
25            transcript produced by transcription service.
 Case 3:18-cr-00356-S Document 43 Filed 12/10/18   Page 2 of 19 PageID 137
                                                                         2


 1               DALLAS, TEXAS - AUGUST 7, 2018 - 1:56 P.M.

 2             THE COURT:    All right.    We're going to begin today

 3   with United States of America versus Thomas Selgas, Michelle

 4   Selgas, and John Green, which is Case No. 3:18-cr-356-S.

 5             MR. KEMINS:    Robert Kemins for the United States,

 6   Your Honor.    Good afternoon.

 7             THE COURT:    Good afternoon.

 8             MR. GIBSON:    Your Honor, good afternoon.        Michael

 9   Gibson in a special appearance for all three of the

10   Defendants:    Tom Selgas, Michelle Selgas, and John Green.

11             THE COURT:    Good afternoon.

12             MR. GIBSON:    Good afternoon.

13             THE COURT:    And so thank you for those appearances.

14   If the three of you -- you're here in federal court today

15   because a grand jury sitting in this district has returned an

16   indictment charging you with several felony offenses.            And the

17   purpose of this hearing is to advise you of your

18   constitutional rights and the charges against you.

19       Let me give you some preliminary instructions, and then

20   one at a time you can come down here and stand with Mr. Gibson

21   and we'll take up some individual matters.          But with respect

22   to each of you, you each have the right to remain silent.

23   You're not required to say anything about the charges against

24   you, and anything you say other than to your attorney can be

25   used against you.
 Case 3:18-cr-00356-S Document 43 Filed 12/10/18   Page 3 of 19 PageID 138
                                                                          3


 1       You also have the right to be represented by an attorney.

 2   You have the right to hire an attorney of your own choosing,

 3   and if you can't afford to hire an attorney, I can appoint one

 4   for you.

 5       Mr. Selgas, do you understand these rights?

 6              DEFENDANT T. SELGAS:     Yes, I do, ma'am.

 7              THE COURT:   And Ms. Selgas, do you understand these

 8   rights?

 9              DEFENDANT M. SELGAS:     Yes, I do.

10              THE COURT:   Mr. Green, do you understand these

11   rights?

12              DEFENDANT GREEN:    Yes, Your Honor.

13              THE COURT:   Very well.    All right.     So, Mr. Selgas,

14   we'll begin with you.     If you will please come and stand with

15   Mr. Gibson.

16       Now, Mr. Selgas, the record indicates that you have hired

17   Mr. Gibson and he has made a limited appearance as your

18   attorney for this proceeding today only.         So if you -- you can

19   hire another attorney or Mr. Gibson, depending on how you work

20   it out with your codefendants, and then if a new attorney

21   appears for you he'll need to file an appearance.           If you

22   decide later that you cannot afford an attorney and you want

23   the Court to appoint one for you, you will need to file an

24   appropriate motion and a financial affidavit demonstrating

25   your indigency.    Does that make sense?
 Case 3:18-cr-00356-S Document 43 Filed 12/10/18   Page 4 of 19 PageID 139
                                                                         4


 1             DEFENDANT T. SELGAS:      Yes, it does.

 2             THE COURT:    All right.    Have you received a copy of

 3   the indictment charging you with the offenses?

 4             DEFENDANT T. SELGAS:      Yes, I have.

 5             THE COURT:    All right.    Were you able to review it

 6   with Mr. Gibson?

 7             DEFENDANT T. SELGAS:      Yes, we did.

 8             THE COURT:    And do you understand the charges against

 9   you?

10             DEFENDANT T. SELGAS:      Yes.

11             THE COURT:    Not if you agree with them, just if you

12   understand what the --

13             DEFENDANT T. SELGAS:      Okay.

14             THE COURT:    -- Government contends you have done?

15             DEFENDANT T. SELGAS:      Yes.

16             THE COURT:    All right.    Even so, I would ask the

17   Assistant U.S. Attorney to read the indictment aloud unless

18   you agree to waive the --

19             DEFENDANT T. SELGAS:      We'll agree.

20             THE COURT:    -- formal reading.

21             DEFENDANT T. SELGAS:      I'll agree to waive it, Your

22   Honor.

23             THE COURT:    Waive the formal reading?

24             DEFENDANT T. SELGAS:      Yes.

25             THE COURT:    All right.    Thank you.
 Case 3:18-cr-00356-S Document 43 Filed 12/10/18   Page 5 of 19 PageID 140
                                                                         5


 1       Mr. Gibson, is Mr. Selgas prepared to enter a plea this

 2   afternoon?

 3             MR. GIBSON:    I believe he's prepared to enter a plea,

 4   yes, ma'am.

 5             THE COURT:    All right.    Mr. Selgas, how do you plead

 6   to the charges against you in the indictment?

 7             DEFENDANT T. SELGAS:      Not guilty.

 8             THE COURT:    Thank you.    What is the Government's

 9   position on release or detention?

10             MR. KEMINS:    We're fine with the recommendations of

11   Probation, Your Honor, of a PR bond with the surrender of a

12   passport, not applying for a new passport, no contact with any

13   victims, witnesses, codefendants associated with the offense

14   other than his wife.     So we're fine with that, ma'am.

15             THE COURT:    All right.    And Mr. Gibson, are there any

16   other conditions or issues that you would ask the Court to

17   consider?

18             MR. GIBSON:    No, Your Honor.      I think that's adequate

19   to cover their release and returning back to court at the

20   appropriate time.

21             THE COURT:    All right.

22             MR. GIBSON:    I do -- I will notify the Court, I do

23   have his passport and we'll get the material to surrender it,

24   if not this afternoon, by in the morning.

25             THE COURT:    All right.    Mr. Selgas, I am going to
 Case 3:18-cr-00356-S Document 43 Filed 12/10/18   Page 6 of 19 PageID 141
                                                                         6


 1   enter an order releasing you on conditions.          Those conditions

 2   will include that you surrender the passport, not apply for

 3   any new passport or international travel document, and that

 4   you have no contact with witnesses or codefendants in this

 5   case other than your wife.

 6       We're going to put together an order that contains those

 7   conditions and I'm going to give it to you so you have an

 8   opportunity to look over it with Mr. Gibson.

 9       I will admonish you that there are serious consequences

10   for not complying with the conditions.         If you fail to appear

11   or violate any of the conditions, then that could be a -- a

12   warrant could be issued for your arrest and there could be a

13   separate prosecution for failure to appear or for violating

14   those conditions.

15       If you commit any other crime while you're on release,

16   that could have more serious consequences than if you

17   committed that crime at any other time.

18       And it is also a separate crime to attempt to influence,

19   threaten, bribe, or obstruct justice in the case in which the

20   charges are pending.

21       Will you be -- so, Mr. Gibson has your passport?           Is there

22   any problem surrendering that to the Clerk by 4:00 tomorrow?

23             MR. GIBSON:    No, ma'am.    No, that'll --

24             THE COURT:    Okay.

25             MR. GIBSON:    That'll be fine.      We'll get it probably
 Case 3:18-cr-00356-S Document 43 Filed 12/10/18   Page 7 of 19 PageID 142
                                                                         7


 1   this afternoon.    I just forgot to bring -- I honestly forgot

 2   to bring it with me.

 3             THE COURT:    That's okay.      Well, if we give you a day,

 4   if for some reason if you can't make it back this afternoon,

 5   --

 6             MR. GIBSON:    Right.    Yes.

 7             THE COURT:    -- tomorrow will be fine.

 8        (Pause.)

 9             MR. GIBSON:    You want to do each -- I've got two sets

10   here.

11             THE COURT:    Yes.

12             MR. GIBSON:    Do each set?     Okay.

13             THE COURT:    Because you'll be provided an original to

14   take with you.

15             MR. GIBSON:    Yes, ma'am.

16        (Pause.)

17             THE COURT:    All right, Mr. Selgas.       I have received

18   back a copy of the order with your signature on it.           Did you

19   have a chance to read this carefully before you signed it?

20             DEFENDANT T. SELGAS:      Not specifically, but I saw

21   enough detail that I know that I'm to obey your order or

22   suffer serious consequences.

23             THE COURT:    Very well.    And like I said, you will be

24   provided an original to take with you so you can study it.

25             DEFENDANT T. SELGAS:      Okay.
 Case 3:18-cr-00356-S Document 43 Filed 12/10/18   Page 8 of 19 PageID 143
                                                                         8


 1              THE COURT:    At this time, do you have any questions

 2   regarding the conditions under which you are being released?

 3              DEFENDANT T. SELGAS:     No, ma'am.

 4              THE COURT:    All right.    Mr. Gibson, is there anything

 5   further that we should address with respect to Mr. Selgas this

 6   afternoon?

 7              MR. GIBSON:    No, ma'am, I don't believe so, Your

 8   Honor.

 9              THE COURT:    For the Government?

10              MR. KEMINS:    Nothing, Your Honor.      Thank you.

11              THE COURT:    All right.    Then I will order you

12   released after processing.      You'll need to meet with the

13   representative from the Pretrial Services Offices this

14   afternoon before you leave.

15              DEFENDANT T. SELGAS:     Yes, ma'am.

16              THE COURT:    All right.    Thank you.    All right.

17              DEFENDANT T. SELGAS:     Would you like me to sit back

18   down?

19              THE COURT:    Yes, if you -- or do you want to take him

20   up?    It'll just be easier.    Yes.

21         Ms. Selgas?   Good afternoon.    Have you -- first, I want to

22   make sure that it's clear on the record that you have

23   appearing with you today Mr. Gibson, and he is appearing in

24   your capacity as an attorney with respect only to this

25   proceeding this afternoon.      Do you understand that?
 Case 3:18-cr-00356-S Document 43 Filed 12/10/18   Page 9 of 19 PageID 144
                                                                         9


 1             DEFENDANT M. SELGAS:      Yes.

 2             THE COURT:    All right.    Have you received a copy of

 3   the indictment setting forth the charges against you?

 4             DEFENDANT M. SELGAS:      Yes.

 5             THE COURT:    And did you read that indictment?

 6             DEFENDANT M. SELGAS:      Yes.

 7             THE COURT:    Do you understand the charges against

 8   you, what it is the Government contends that you have done?

 9             DEFENDANT M. SELGAS:      Yes.

10             THE COURT:    Even so, I will require the Assistant

11   U.S.   Attorney to read the indictment aloud unless you waive a

12   formal reading of the indictment.          Would you like to waive a

13   formal reading of the indictment?

14             DEFENDANT M. SELGAS:      Yes.

15             THE COURT:    All right.    Mr. Gibson, is Ms. Selgas

16   prepared to enter a plea?

17             MR. GIBSON:    I believe she is prepared, Your Honor.

18             THE COURT:    All right.    Ms. Selgas, how do you plead

19   to the charges in the indictment?

20             DEFENDANT M. SELGAS:      Not guilty.

21             THE COURT:    Thank you.    What is the Government's

22   position on detention?

23             MR. KEMINS:    Your Honor, we will abide by the

24   recommendations of Probation.        The only thing I would say is

25   they have her surrendering her passport and obtaining no new
Case 3:18-cr-00356-S Document 43 Filed 12/10/18   Page 10 of 19 PageID 145
                                                                        10


 1   passport, but as this is a conspiracy, I'd ask the Court to

 2   consider adding the same condition as to Tom Selgas', which is

 3   no contact with victims, witnesses, codefendants associated

 4   with the offense other than Mr. Selgas.

 5         Other than that, we're fine with those recommendations,

 6   Your Honor.

 7              THE COURT:    And Mr. Gibson, is there anything else

 8   that the Defense would have the Court consider?

 9              MR. GIBSON:    No, Your Honor.    I believe that covers

10   it.

11              THE COURT:    All right.   Ms. Selgas, I am going to

12   enter an order releasing you on conditions.         The conditions

13   will be that you, if you have a passport, that you surrender

14   it, including an expired passport, and that you obtain no new

15   passport or international travel document.

16         Also, you will be prohibited from contact with

17   codefendants, witnesses, or victims in this case except for

18   your husband.    Do you understand that?

19              DEFENDANT M. SELGAS:    Yes.

20              THE COURT:    All right.   I've prepared a copy of the

21   order setting conditions of release.         And if you would just

22   take a moment to review it with Mr. Gibson, I'm going to ask

23   you in a minute if you understand the conditions, if you have

24   any questions.    And also please pay attention on the last page

25   to the serious consequences that can occur if you violate any
Case 3:18-cr-00356-S Document 43 Filed 12/10/18   Page 11 of 19 PageID 146
                                                                         11


 1   condition, including that a warrant can be issued for your

 2   arrest or that you could be tried for a separate offense if

 3   you failed to appear as required.

 4             DEFENDANT M. SELGAS:     Okay.

 5       (Pause.)

 6             THE COURT:    All right, Ms. Selgas.      I have received

 7   back a copy of the order setting conditions.          It has your

 8   signature on it.     Do you have any questions regarding the

 9   conditions under which you're being released?

10             DEFENDANT M. SELGAS:     No.

11             THE COURT:    All right.    You will need to report to

12   the Pretrial Services officer who's assigned to your case

13   after you're processed by the Marshals.         The passport can be

14   surrendered by no later than 4:00 tomorrow.

15       Is there anything further from the Government that we

16   should take up with respect to Mrs. Selgas?

17             MR. KEMINS:    Nothing, Your Honor.      Thank you.

18             THE COURT:    All right.    For the Defense --

19             MR. GIBSON:    No, Your Honor.

20             THE COURT:    -- for Mrs. Selgas?      All right.    Thank

21   you.   Then we are adjourned as to Mrs. Selgas.

22       And Mr. Green.     If you would come down, please.

23             DEFENDANT GREEN:     May I have just one second, Your

24   Honor, to talk to Mr. Gibson?

25             THE COURT:    Yes.
Case 3:18-cr-00356-S Document 43 Filed 12/10/18   Page 12 of 19 PageID 147
                                                                        12


 1       (Pause.)

 2             DEFENDANT GREEN:     We're ready, Your Honor.

 3             THE COURT:    Are you ready?

 4             DEFENDANT GREEN:     Yes, Your Honor.

 5             THE COURT:    All right.    Have you received a copy of

 6   the indictment in this case setting forth the charges against

 7   you?

 8             DEFENDANT GREEN:     I have, Your Honor.

 9             THE COURT:    Have you had an opportunity to read it?

10             DEFENDANT GREEN:     I have.

11             THE COURT:    And were you able to go over it with Mr.

12   Gibson?

13             DEFENDANT GREEN:     I've been over it, yes, Your Honor.

14             THE COURT:    All right.    And for the record, I just

15   want to make sure that you understand that Mr. Gibson has

16   entered an appearance with respect to his representation of

17   you for the purposes of this proceeding only.

18             DEFENDANT GREEN:     Yes, Your Honor.

19             THE COURT:    And that if you hire another attorney of

20   your choosing, he or she will need to file an appearance on

21   the record.    If you decide that you would like the Court to

22   appoint counsel for you, you'll need to file an appropriate

23   motion and an affidavit that would establish your financial

24   eligibility for the appointment of counsel.

25             DEFENDANT GREEN:     Yes, Your Honor.
Case 3:18-cr-00356-S Document 43 Filed 12/10/18   Page 13 of 19 PageID 148
                                                                        13


 1              THE COURT:    All right.    You told me that you

 2   understood the charges in the indictment.         You understand what

 3   the Government contends that you have done?

 4              DEFENDANT GREEN:    I do.

 5              THE COURT:    All right.    I will ask the Assistant U.S.

 6   Attorney to read the indictment aloud unless you waive a

 7   formal reading of the indictment.

 8              DEFENDANT GREEN:    I'll waive it, Your Honor.

 9              THE COURT:    Thank you.    Are you prepared to enter a

10   plea?

11              DEFENDANT GREEN:    I am.

12              THE COURT:    All right.    And how do you plead to the

13   indictment?

14              DEFENDANT GREEN:    Not guilty.

15              THE COURT:    Thank you.    For the record, what is the

16   Government's position on release or detention?

17              MR. KEMINS:    We are fine with the recommendations of

18   Pretrial on Page 4 of the report.

19         I guess I'd point out, I talked to Pretrial real quick.

20   Once he reports to them, they'll have to hand him off to

21   Pretrial in whatever the district is in Idaho that he lives

22   in.    But we'll --

23              THE COURT:    I think it's just the District of Idaho.

24              MR. KEMINS:    District of Idaho?     They only have --

25   just one big district?      So we're fine with these.      And, of
Case 3:18-cr-00356-S Document 43 Filed 12/10/18   Page 14 of 19 PageID 149
                                                                         14


 1   course, I guess the firearms are not here, they're in Idaho,

 2   so I guess he'll have to work with them to figure out what --

 3   and satisfy them there and figure out what to do with that.

 4   So, other than that, we're fine with the conditions laid out.

 5             THE COURT:    Okay.   Thank you.

 6       So, Mr. Green, I will release you on your own

 7   recognizance, subject to the following conditions.           That you

 8   surrender any passport, including expired passport.           That you

 9   not apply for any other passport or international travel

10   document.   That you have no contact with your codefendants,

11   witnesses, or any victims in this case.         And that you do not

12   possess firearms or other weapons.

13       You will be supervised out of the District of Idaho.            And

14   to the extent that you are required to return to the Northern

15   District and make an appearance, you will have to do that.               Do

16   you understand all of those conditions?

17             DEFENDANT GREEN:      Yes, Your Honor.

18             THE COURT:    All right.

19             DEFENDANT GREEN:      May I just ask a question?

20             THE COURT:    Yes.

21             DEFENDANT GREEN:      With regard to the firearms, I

22   won't be home until probably Friday or Saturday.          My wife

23   doesn't even know where they all are.         Do I have some time to

24   get home and to have them removed from the house?

25             THE COURT:    Yes, you do.
Case 3:18-cr-00356-S Document 43 Filed 12/10/18   Page 15 of 19 PageID 150
                                                                        15


 1             DEFENDANT GREEN:      Okay.

 2             THE COURT:    Yes.    And once you -- you'll be able to

 3   meet with the Pretrial Services officer here today and they

 4   will coordinate supervision in Idaho, and you'll be able to --

 5   they'll come out for a home visit to confirm that those

 6   firearms have been removed from your possession during the

 7   pendency of these proceedings.

 8       I've prepared a copy of the order setting conditions of

 9   release, and if you would review it.         You will get an original

10   of it to take with you to study.         I'll point out to you that

11   there are serious consequences for failing to abide by any

12   condition.     If you don't appear as required, a warrant can be

13   issued for your arrest.        If you violate any of the other

14   conditions, you can also be -- a warrant can be issued for

15   your arrest, you can be separately prosecuted for a failure to

16   appear or for violating those conditions.

17             DEFENDANT GREEN:      Yes, Your Honor.

18       (Pause.)

19             THE COURT:    All right, Mr. Green.      I've received back

20   a copy of the order setting conditions of release.           I watched

21   you sign it here in open court.         I'm signing it as well.

22       By signing the order, are you telling the Court that you

23   understand the conditions of release, you agree to follow

24   them, and you understand the consequences for not following

25   them?
Case 3:18-cr-00356-S Document 43 Filed 12/10/18   Page 16 of 19 PageID 151
                                                                        16


 1             DEFENDANT GREEN:      Yes, Your Honor.

 2             THE COURT:    And as I said, you will be released after

 3   you're processed, and Pretrial Services can help you get set

 4   up with the folks in Idaho that will actually do your

 5   supervision.

 6       Do you have a question?

 7             DEFENDANT GREEN:      Yes, Your Honor.

 8             THE COURT:    Yes?

 9             DEFENDANT GREEN:      I actually rode here today with the

10   Selgases, and I understand now I'm not supposed to talk to

11   them.    My --

12             THE COURT:    That's right.

13             DEFENDANT GREEN:      My material, my -- my luggage is in

14   their car.    My stuff is at Mr. Gibson's office.        Can I walk

15   back with them to get my stuff and --

16             THE COURT:    Uh, --

17             MR. GIBSON:    We just need to separate everybody, Your

18   Honor.

19             THE COURT:    Separate everyone.

20             MR. GIBSON:    They came together, and then everybody's

21   going home.      And then after that --

22             THE COURT:    And you have a separate way to get home?

23             DEFENDANT GREEN:      I'll -- I'm flying home whenever I

24   leave Texas.

25             THE COURT:    Okay.
Case 3:18-cr-00356-S Document 43 Filed 12/10/18     Page 17 of 19 PageID 152
                                                                          17


 1              DEFENDANT GREEN:      But I'll have to find a way to get

 2   where I'm going tonight.

 3              THE COURT:    A car trip home would -- together would

 4   be prohibited.

 5              DEFENDANT GREEN:      Yes, Your Honor.

 6              THE COURT:    All right.      I don't want to get into the

 7   specific logistics.      However you work it out will be fine with

 8   me.

 9              DEFENDANT GREEN:      Okay.

10              MR. GIBSON:    Judge, just to notify the Court, like I

11   said, if you'll give us 24 hours to separate people out, they

12   understand that's a condition.           They won't be riding home

13   together or flying home together.           And then I'll let their

14   counsel, whoever they hire, work with the District Court if

15   there's a way to modify those changes or have different --

16   like I have in other cases, where different changes where with

17   lawyers present you can meet and things like that.

18              THE COURT:    Okay.

19              MR. GIBSON:    But I -- it just did not -- they all

20   came together today.

21              THE COURT:    Okay.   Yeah.     You can't go home with them

22   tonight or have dinner or anything like that.            That would --

23              DEFENDANT GREEN:      Yes, Your Honor.

24              THE COURT:    -- be in violation of the order of

25   release.
Case 3:18-cr-00356-S Document 43 Filed 12/10/18   Page 18 of 19 PageID 153
                                                                         18


 1             MR. GIBSON:    Yeah.

 2             THE COURT:    Anything further from the Government?

 3             MR. KEMINS:    No.   That's it, Your Honor.      Thank you.

 4             THE COURT:    All right.    Anything further, Mr. Gibson?

 5             MR. GIBSON:    No, Your Honor.

 6             THE COURT:    All right.    Then we are adjourned as to

 7   this matter.    Mr. Gibson, thank you for being here.         Counsel

 8   are excused if they have nothing further.

 9             MR. GIBSON:    Thank you for the Court's patience and

10   --

11             DEFENDANT GREEN:     Thank you, Your Honor.

12             MR. GIBSON:    -- getting it done and letting --

13   accommodate everybody.     Thank you very much.

14             THE COURT:    Absolutely.    Thank you.

15             MR. KEMINS:    Thank you, Your Honor.

16             THE COURT:    Thank you.

17        (Proceedings concluded at 2:19 p.m.)

18                                    --oOo--

19

20                                    CERTIFICATE

21       I certify that the foregoing is a correct transcript from
     the sound recording of the proceedings in the above-entitled
22   matter.
23   /s/ Kathy Rehling                                      12/10/2018
24   ______________________________________              ________________
     Kathy Rehling, CETD-444                                Date
25
     Certified Electronic Court Transcriber
Case 3:18-cr-00356-S Document 43 Filed 12/10/18   Page 19 of 19 PageID 154
                                                                        19


 1
                                      INDEX
 2
     PROCEEDINGS                                                             2
 3

 4   WITNESSES

 5   -none-

 6   EXHIBITS

 7   -none-

 8   RULINGS
 9   Defendant   T. Selgas Entry of Not Guilty Plea                           5
     Defendant   T. Selgas Conditions of Release                              6
10
     Defendant   M. Selgas Entry of Not Guilty Plea                           9
11   Defendant   M. Selgas Conditions of Release                             10
     Defendant   Green Entry of Not Guilty Plea                              13
12   Defendant   Green Conditions of Release                                 14

13   END OF PROCEEDINGS                                                      18

14   INDEX                                                                   19

15

16

17

18

19

20

21

22

23

24

25
